Title: To Benjamin Franklin from Richard Jackson, [27 July? 1771]
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir
Hedly Saturday Night [July 27?, 1771]
Does it suit you to go to Ireland with me in a week, a fortnight, or three weeks? I am sorry you leave London so soon, fearing as I do I may chance to miss seeing you. I wish much to hear from you a few of the Particulars you have heard of the Voyage of the Endeavour and of the Observations of the Passengers. I will try to see you before you leave London, but as I may chance not to be able to come to Town till Wednesday, I should take it as a great favor to receive a Word on the Subject in writing in a Letter to Southampton Buildings. I am Dear Sir yours sincerely
Rd Jackson
 Addressed: To / Benjn Franklin Esq / at Mrs Stephensons / Craven Street / Strand / London / from R Jackson